DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 25, 27, 35,  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 38 - 40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 25 and 38, several of the features of these claims were known in the art as evidenced by HAGUE et al, “A bandpass filter-based approach to crop row location and tracking,” which anticipates the features of parent claim 21. In particular, HAGUE discloses a filter module (e.g., “Kalman filter”) configured to obtain a frequency response by evaluating the filter using a first segment of the two or more segments (e.g., “scan lines”) at pp. 5 - 7, sec. 3: “A filter is required to extract, from a scan line of the image, the periodic component of the image intensity due to the crop rows. A bandpass filter is used, matched to the crop row spacing… The passband width of 2                                 
                                    
                                        
                                            ω
                                        
                                        
                                            b
                                        
                                    
                                
                             is arrived at based upon an estimate of                                 
                                    ±
                                
                            15% of the nominal row spacing for the likely magnitude of the combined sources of error listed above; this corresponds approximately to                                 
                                    
                                        
                                            ω
                                        
                                        
                                            b
                                        
                                    
                                
                            =0.15                                 
                                    
                                        
                                            ω
                                        
                                        
                                            c
                                        
                                    
                                     
                                
                            in the frequency domain… To implement the filter, the horizontal line in the image is convolved with f (x)… The resulting filter profile is shown in Fig. 3.” See, also, pp. 8-9, sec. 4.2 (“Eight observations are generated by filtering lines of the image and locating the amplitude peak due to the central crop row”). However, HAGUE does not disclose that the filter module includes a first module to evaluate the filter at a first position of the first segment to obtain the first component of the frequency response or a second module to evaluate the filter a second position of the first segment to obtain the second component of the frequency response.
With regards to claims 27 and 35, several of the features of these claims were known in the art as evidenced by HAGUE et al, “A bandpass filter-based approach to crop row location and tracking,” which anticipates the features of parent claim 21. In particular, HAGUE discloses a position module to determine a position of the at least one row at p. 9, sec. 6 (“For each frame, the individual observations used by the Kalman filter (i.e., the location of the peak in the eight filtered image lines) were marked in the image with crosses, and the recovered location of the rows was recorded by drawing lines at the estimated location of the three central rows.”) See, also: p. 8, sec. 4.2. HAGUE further discloses that position module determined the position of the at least one row based on a ratio (i.e.,                                 
                                    
                                        
                                            ω
                                        
                                        
                                            b
                                        
                                    
                                    =
                                    0.15
                                    
                                        
                                            ω
                                        
                                        
                                            c
                                        
                                    
                                
                            ; this is mathematically equivalent to:                                 
                                    
                                        
                                            
                                                
                                                    ω
                                                
                                                
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    ω
                                                
                                                
                                                    c
                                                
                                            
                                        
                                    
                                    =
                                    0.15
                                
                            ) of first (e.g., “                                
                                    
                                        
                                            ω
                                        
                                        
                                            b
                                        
                                    
                                
                            ”) and second (e.g., “                                
                                    
                                        
                                            ω
                                        
                                        
                                            c
                                        
                                    
                                
                            ”) components of the frequency response at pp. 6 - 7, sec. 3: “The resulting filter profile is shown in Fig. 3. In this case, the period xr = 29 pixels, and                                 
                                    
                                        
                                            ω
                                        
                                        
                                            b
                                        
                                    
                                    =
                                    0.15
                                    
                                        
                                            ω
                                        
                                        
                                            c
                                        
                                    
                                
                            .” See, also, p. 5, sec. 3: “In practice, the observed period will vary slightly as a result of a combination of error sources. Significant sources include inaccuracies in the drilling of the crop, ... To allow for these variations, the filter is given a passband as shown in Fig. 2. The passband width of 2                                 
                                    
                                        
                                            ω
                                        
                                        
                                            b
                                        
                                    
                                
                             is arrived at based upon an estimate of                                 
                                    ±
                                
                            15% of the nominal row spacing for the likely magnitude of the combined sources of error listed above; this corresponds approximately to                                 
                                    
                                        
                                            ω
                                        
                                        
                                            b
                                        
                                    
                                
                            =0.15                                
                                    
                                        
                                            ω
                                        
                                        
                                            c
                                        
                                    
                                
                             in the frequency domain.” However, HAGUE does not disclose the that the ratio of the first and second components of the frequency response use an arctangent of the ratio of the first and second components of the frequency response.
With regards to claims 39 - 40, these claims depend from claim 38 and therefore incorporate the features of that claim that were found allowable. These claims are found allowable for the same reasons as were provided with respect to their parent claim(s).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image segmenter”, “selection module”, “filter module”, “position module”, “line fitting module”, in claims 21 - 40,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 - 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to independent claims 21, 31, 38, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In particular, independent claims 21, 31, 38, each recite a, “crop row detection system configured to identify and index at least one row of the two or more rows of the agricultural field.” (emphasis added). The specification-as-filed does not mention or describe a system configured to index rows of an agricultural field. However, at ¶ [0044] of the specification-as-filed, the applicant discloses identifying and tagging rows of the agricultural field; to wit: “When line-fitting to find a crop related row center, the positions are grouped to correspond to one crop related row... The grouping can be accomplished in several ways, including, for example, …, a first position (e.g., measured from the left of the image) in a segment is tagged as the first position (e.g., via a label, put into a first position in an array, etc.).” Thus, given the aforesaid passage in the specification, it appears the verb “index” in claims 21, 31, 38, is used by the claims to mean “tag,” while the accepted meaning is “record (names, subjects, etc.) in an index.” The term is indefinite because the specification does not clearly redefine the term. For purposes of compact prosecution, limitations including the verb “index” have been instead interpreted as if they had recited the verb, “tag”.
With regards to claims 22 - 30, 32 - 37, 39 - 40, these claims depend from independent claims 21, 31, 38, respectively, and therefore incorporate the features of those claims that were found indefinite. These claims are rejected under 35 U.S.C. § 112(b) for the same reasons as were provided with respect to their parent claim(s).
Further regarding claim 26, this claim recites the limitation "the second position is orthogonal to the first position".  There is insufficient antecedent basis for this limitation in the claim. Claim 25 sets out evaluating the filter at a first position and a second position, but claim 26 does not depend from claim 25. Absent language setting out first and second positions, these positions could be any positions (not necessarily where the filter is evaluated). As such, the scope of this claim of this claim is not discernible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 26, 28 - 30, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAGUE et al, “A bandpass filter-based approach to crop row location and tracking.”
With regards to claim 21, HAGUE discloses a sensor configured for coupling with an agricultural vehicle, the sensor configured to observe two or more rows of an agricultural field, the agricultural field having crop rows and intervening furrows at pp. 1-2, sec. 1: “Weed control by inter-row cultivation in cereal crops requires the position of the hoe tines to be controlled with an accuracy greater than that of manually driven tractor. A possible solution to this problem is to provide a self aligning hoe, which automatically detects the location of the crop rows and adjusts the lateral position of the cultivators to compensate for driver error.” See, also, p. 3, sec. 2; to wit: “Images are taken from a video camera mounted at a height of 1.2 m directly above a crop row to the left side of the tractor and inclined at 458. This positioning permits a view of around 2.5 m length of above rows of crop. Also visible in the image are the tractor wheel and part of the hoe mechanism.” See, also, p. 5, sec. 3: “In practice, the observed period will vary slightly as a result of a combination of error sources. Significant sources include …, variation in the camera inclination as a result of imprecise adjustment of the implement mounting on the tractor's three point hitch, ...”

    PNG
    media_image1.png
    356
    561
    media_image1.png
    Greyscale

HAGUE discloses a crop row detection system in communication with the sensor, the crop row detection system configured to identify and tag at least one row of the two or more rows of the agricultural field at p. 9, sec. 6 (“For each frame, the individual observations used by the Kalman filter (i.e., the location of the peak in the eight filtered image lines) were marked in the image with crosses, and the recovered location of the rows was recorded by drawing lines at the estimated location of the three central rows.”) See, also: p. 8, sec. 4.2. 
HAGUE discloses an image segmenter configured to divide an observation of the sensor into two or more segments (e.g., “scan lines”) at: p. 2, bottom par. (“The basis of the approach is to detect the periodic component in the amplitude of scan lines of the image due to the crop rows”); p. 5, sec. 3 (“A filter is required to extract, from a scan line of the image…”); p. 7, par. 2 (“A fixed set of horizontal scan lines in the image are used for row finding…”). As a matter of claim construction, the term “segments” has been interpreted consistent with applicant’s usage of the term at ¶ [0047] of the application-as-filed; to wit: “[S]egments in the set of image segments are scanlines of the image.”
HAGUE discloses a selection module configured to obtain a filter having a frequency that corresponds to a position of the at least one row at pp. 5-7, sec. 3; to wit: “A filter is required to extract, from a scan line of the image, the periodic component of the image intensity due to the crop rows. A bandpass filter is used, matched to the crop row spacing… height with normal growth. To allow for these variations, the filter is given a passband as shown in Fig. 2. The passband width of 2                                 
                                    
                                        
                                            ω
                                        
                                        
                                            b
                                        
                                    
                                
                             is arrived at based upon an estimate of                                
                                    ±
                                
                            15% of the nominal row spacing… To implement the filter, the horizontal line in the image is convolved with f (x). As a matter of computational convenience, this convolution is performed using integer arithmetic. Since the requirement is to find the offset, in image pixels, of the peak corresponding to the central crop row…”

    PNG
    media_image2.png
    222
    333
    media_image2.png
    Greyscale

HAGUE discloses a filter module (e.g., “Kalman filter”) configured to obtain a frequency response by evaluating the filter using a first segment of the two or more segments (e.g., “scan lines”) at pp. 5 - 7, sec. 3: “A filter is required to extract, from a scan line of the image, the periodic component of the image intensity due to the crop rows. A bandpass filter is used, matched to the crop row spacing… The passband width of 2                                 
                                    
                                        
                                            ω
                                        
                                        
                                            b
                                        
                                    
                                
                             is arrived at based upon an estimate of                                 
                                    ±
                                
                            15% of the nominal row spacing for the likely magnitude of the combined sources of error listed above; this corresponds approximately to                                 
                                    
                                        
                                            ω
                                        
                                        
                                            b
                                        
                                    
                                
                            =0.15                                 
                                    
                                        
                                            ω
                                        
                                        
                                            c
                                        
                                    
                                     
                                
                            in the frequency domain… To implement the filter, the horizontal line in the image is convolved with f (x)… The resulting filter profile is shown in Fig. 3.”

    PNG
    media_image3.png
    352
    363
    media_image3.png
    Greyscale

See, also, pp. 8-9, sec. 4.2 (“Eight observations are generated by filtering lines of the image and locating the amplitude peak due to the central crop row”).
HAGUE discloses a position module to determine a position of the at least one row at p. 9, sec. 6 (“For each frame, the individual observations used by the Kalman filter (i.e., the location of the peak in the eight filtered image lines) were marked in the image with crosses, and the recovered location of the rows was recorded by drawing lines at the estimated location of the three central rows.”) See, also: p. 8, sec. 4.2. HAGUE further discloses that position module determined the position of the at least one row based on a ratio (i.e.,                                 
                                    
                                        
                                            ω
                                        
                                        
                                            b
                                        
                                    
                                    =
                                    0.15
                                    
                                        
                                            ω
                                        
                                        
                                            c
                                        
                                    
                                
                            ; this is mathematically equivalent to:                                 
                                    
                                        
                                            
                                                
                                                    ω
                                                
                                                
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    ω
                                                
                                                
                                                    c
                                                
                                            
                                        
                                    
                                    =
                                    0.15
                                
                            ) of first (e.g., “                                
                                    
                                        
                                            ω
                                        
                                        
                                            b
                                        
                                    
                                
                            ”) and second (e.g., “                                
                                    
                                        
                                            ω
                                        
                                        
                                            c
                                        
                                    
                                
                            ”) components of the frequency response at pp. 6 - 7, sec. 3: “The resulting filter profile is shown in Fig. 3. In this case, the period xr = 29 pixels, and                                 
                                    
                                        
                                            ω
                                        
                                        
                                            b
                                        
                                    
                                    =
                                    0.15
                                    
                                        
                                            ω
                                        
                                        
                                            c
                                        
                                    
                                
                            .” See, also, p. 5, sec. 3: “In practice, the observed period will vary slightly as a result of a combination of error sources. Significant sources include inaccuracies in the drilling of the crop, ... To allow for these variations, the filter is given a passband as shown in Fig. 2. The passband width of 2                                 
                                    
                                        
                                            ω
                                        
                                        
                                            b
                                        
                                    
                                
                             is arrived at based upon an estimate of                                 
                                    ±
                                
                            15% of the nominal row spacing for the likely magnitude of the combined sources of error listed above; this corresponds approximately to                                 
                                    
                                        
                                            ω
                                        
                                        
                                            b
                                        
                                    
                                
                            =0.15                                
                                    
                                        
                                            ω
                                        
                                        
                                            c
                                        
                                    
                                
                             in the frequency domain.”
HAGUE discloses a line fitting module configured to fit a line to the position of the at least one row, the line being representative of the at least one row in the agricultural field at p. 9, sec. 6 (“For each frame, the individual observations used by the Kalman filter (i.e., the location of the peak in the eight filtered image lines) were marked in the image with crosses, and the recovered location of the rows was recorded by drawing lines at the estimated location of the three central rows.”) See, also, FIG. 4:

    PNG
    media_image4.png
    272
    421
    media_image4.png
    Greyscale

HAGUE discloses a steering controller in communication with the crop row detection system, the steering controller configured to receive the line as a basis for control of the agricultural vehicle at p. 9, sec. 6 (“[T]he recovered location of the rows was recorded by drawing lines at the estimated location of the three central rows.”) See, also, FIG. 4; p. 9, sec. 5: “The hoe side shift mechanism is operated in a bang-bang fashion, on the basis of the estimated offset xh. The hydraulic cylinders are driven in such a direction as to reduce the offset whenever the estimated offset exceeds a dead band of ±9 mm.” See, also, p. 8, sec. 4.1.
With regards to claim 26, as a matter of claim interpretation, and as was discussed with respect to the rejection of claim 26 under 35 U.S.C. § 112(b), there is insufficient antecedent basis for the limitations “the second position” and “the second position” in the present claim. Claim 25 sets out evaluating the filter at a first position and a second position, but claim 26 does not depend from claim 25. Absent language setting out first and second positions, these positions could be any positions (not necessarily where the filter is evaluated). There are numerous positions in HAGUE that are orthogonal to each other. For example, in FIG. 3, any two positions in the scan line of periodically spaced crop rows that are separated by 90 degrees are inherently orthogonal, regardless of whether or not that orthogonality is evaluated.
With regards to claim 28, HAGUE discloses the observation of the sensor is an intensity image (“8-bit grey scale”) at p. 3, sec. 2, pars. 2-3.
With regards to claim 29, HAGUE discloses the intensity image is implemented as a grayscale image (“8-bit grey scale”) at p. 3, sec. 2, pars. 2-3.
With regards to claim 30, HAGUE discloses the two or more segments are scanlines (“scan lines”) of the image at pp. 2 - 3, bottom par.; p. 5, sec. 3; p. 7, par. 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over HAGUE et al, “A bandpass filter-based approach to crop row location and tracking.”

With regards to claim 22, HAGUE discloses a passband filter, the centre of which is defined in the frequency spectrum as a single frequency,                                 
                                    
                                        
                                            ω
                                        
                                        
                                            c
                                        
                                    
                                
                            , at p. 5, sec. 3. To allow for variances in crop row spacing, allows for a                                 
                                    ±
                                    15
                                    %
                                
                             variance in row centres, which corresponds to                                 
                                    
                                        
                                            ω
                                        
                                        
                                            b
                                        
                                    
                                    =
                                    0.15
                                    
                                        
                                            ω
                                        
                                        
                                            c
                                        
                                    
                                
                            , which is a second frequency in the resulting frequency spectrum. The present claim differs from the prior art by the omission of the error element,                                 
                                    
                                        
                                            ω
                                        
                                        
                                            b
                                        
                                    
                                
                             . However, the HAGUE reference describes this function as correction to a problem that only “slightly” affects results; to wit: “In practice, the observed period will vary slightly as a result of a combination of error sources.” Given, that only a slight variance would result from ignoring                                 
                                    
                                        
                                            ω
                                        
                                        
                                            b
                                        
                                    
                                
                            , obviously some practitioners of HAGUE’s invention might not desire using                                 
                                    
                                        
                                            ω
                                        
                                        
                                            b
                                        
                                    
                                
                            . For this reason, the difference between the claimed invention and HAGUE is obvious. As a matter of law, the omission of an element and its function is obvious if the function of the element is not Desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). See, also, In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).

Claims 23 - 24, 31 - 34, 36 - 37, are rejected under 35 U.S.C. 103 as being unpatentable over HAGUE et al, “A bandpass filter-based approach to crop row location and tracking” in view of HAYKIN et al, “Signals and Systems,”

With regards to claim 23, HAGUE discloses wherein to evaluating the filter using the first segment of the two or more segments includes convolving a time domain representation of the frequency of the filter and a time domain representation of the first segment of the two or more segments (e.g., “scan lines”) to obtain the frequency response at pp. 5 - 7, sec. 3: “A filter is required to extract, from a scan line of the image, the periodic component of the image intensity due to the crop rows. A bandpass filter is used, matched to the crop row spacing… The desired filter response is thus:                         
                            F
                            
                                
                                    ω
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                1
                                            
                                            
                                                i
                                                f
                                                 
                                                
                                                    
                                                        ω
                                                    
                                                    
                                                        c
                                                    
                                                
                                                -
                                                
                                                    
                                                        ω
                                                    
                                                    
                                                        b
                                                    
                                                
                                                ≤
                                                ω
                                                ≤
                                                
                                                    
                                                        ω
                                                    
                                                    
                                                        c
                                                    
                                                
                                                -
                                                
                                                    
                                                        ω
                                                    
                                                    
                                                        b
                                                    
                                                
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                o
                                                t
                                                h
                                                e
                                                r
                                                w
                                                i
                                                s
                                                e
                                            
                                        
                                    
                                
                            
                        
                     . Applying the Fourier inverse cosine transform gives:                         
                            f
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    F
                                
                                
                                    -
                                    1
                                
                            
                            (
                            F
                            
                                
                                    ω
                                
                            
                            )
                        
                    … To implement the filter, the horizontal line in the image is convolved with f (x)… The resulting filter profile is shown in Fig. 3.” Although HAGUE does not specify multiplying in the frequency domain, symmetry in the definitions of time- and frequency-domain representations make HAGUE’s convolution in the time domain interchangeable with multiplication in the frequency domain:
 HAYKIN discloses that symmetry in the definitions of time- and frequency-domain representations make convolution in the time domain interchangeable with multiplication in the frequency domain at p. 292 (“Multiplication of two signals in the time domain corresponds to convolution of their FT's in the frequency domain…”); and at p. 307, sec. 3.18 (“These symmetries are a consequence of the symmetry in the definitions of time- and frequency-domain representations. If we are careful, we may interchange time and frequency. This interchangeability property is termed duality.”) At the time of filing of the present application, it would have been obvious to a person of ordinary skill in the art to apply the filter in the filter in the frequency domain, as taught by HAYKIN, as a substitute for applying the filter in the time domain, as taught by HAGUE.  This combination is a simple substitution of one known element for another to obtain predictable results.  The time and frequency operations are interchangeable, as evidenced by HAYKIN at p. 292 and p. 307.  One of ordinary skill in the art could have substituted multiplication of the filter in the frequency domain into the method taught by HAGUE and the results would have been predictable; to wit, the same frequency response would be observed.
With regards to claim 24, HAGUE discloses the frequency response comprises a first component,                         
                            
                                
                                    ω
                                
                                
                                    b
                                
                            
                        
                    , which is a sinusoidal function, and a second component,                        
                             
                            
                                
                                    ω
                                
                                
                                    c
                                
                            
                        
                    , which is also a sinusoidal function at pp. 5-6 (“f(x)=…=                        
                            
                                
                                    2
                                
                                
                                    x
                                
                            
                            
                                
                                    
                                        2
                                    
                                    
                                        π
                                    
                                
                            
                            
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            ω
                                                        
                                                        
                                                            c
                                                        
                                                    
                                                    x
                                                
                                            
                                        
                                    
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            (
                                            
                                                
                                                    ω
                                                
                                                
                                                    b
                                                
                                            
                                            x
                                            )
                                        
                                    
                                
                            
                        
                    ”); See, also, FIG. 2.

    PNG
    media_image2.png
    222
    333
    media_image2.png
    Greyscale

Sinusoidal functions inherently comprise include both real and imaginary component as evidenced by OFFICIAL NOTICE:
OFFICIAL NOTICE is hereby taken that sinusoidal functions comprise real (“Re”) and imaginary (“Im”) components as shown in the following illustration:

    PNG
    media_image5.png
    360
    261
    media_image5.png
    Greyscale

Thus, as a sinusoidal function, the first component (e.g.,                 
                    
                        
                            sin
                        
                        ⁡
                        
                            (
                            
                                
                                    ω
                                
                                
                                    b
                                
                            
                            x
                            )
                        
                    
                    )
                
             includes an imaginary component of the frequency response and the second component (                
                    
                        
                            e
                            .
                            g
                            .
                            ,
                             cos
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            ω
                                        
                                        
                                            c
                                        
                                    
                                    x
                                
                            
                        
                    
                
            ) includes a real component of the frequency response.
With regards to claim 31, with the exception of the “filter module” limitation discussed below, the limitations of this claim are the same as claim 1 and are anticipated by HAGUE for the same reasons as were provided in claim 1.
With respect to the “filter module” limitation, HAGUE discloses obtaining a frequency response by convolving a time domain representation of the frequency of the filter and a time domain representation of the first segment of the two or more segments (e.g., “scan lines”) to obtain the frequency response at pp. 5 - 7, sec. 3: “A filter is required to extract, from a scan line of the image, the periodic component of the image intensity due to the crop rows. A bandpass filter is used, matched to the crop row spacing… The desired filter response is thus:                         
                            F
                            
                                
                                    ω
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                1
                                            
                                            
                                                i
                                                f
                                                 
                                                
                                                    
                                                        ω
                                                    
                                                    
                                                        c
                                                    
                                                
                                                -
                                                
                                                    
                                                        ω
                                                    
                                                    
                                                        b
                                                    
                                                
                                                ≤
                                                ω
                                                ≤
                                                
                                                    
                                                        ω
                                                    
                                                    
                                                        c
                                                    
                                                
                                                -
                                                
                                                    
                                                        ω
                                                    
                                                    
                                                        b
                                                    
                                                
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                o
                                                t
                                                h
                                                e
                                                r
                                                w
                                                i
                                                s
                                                e
                                            
                                        
                                    
                                
                            
                        
                     . Applying the Fourier inverse cosine transform gives:                         
                            f
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    F
                                
                                
                                    -
                                    1
                                
                            
                            (
                            F
                            
                                
                                    ω
                                
                            
                            )
                        
                    … To implement the filter, the horizontal line in the image is convolved with f (x)… The resulting filter profile is shown in Fig. 3.” Although HAGUE does not specify multiplying in the frequency domain, symmetry in the definitions of time- and frequency-domain representations make HAGUE’s convolution in the time domain interchangeable with multiplication in the frequency domain:
 HAYKIN discloses that symmetry in the definitions of time- and frequency-domain representations make convolution in the time domain interchangeable with multiplication in the frequency domain at p. 292 (“Multiplication of two signals in the time domain corresponds to convolution of their FT's in the frequency domain…”); and at p. 307, sec. 3.18 (“These symmetries are a consequence of the symmetry in the definitions of time- and frequency-domain representations. If we are careful, we may interchange time and frequency. This interchangeability property is termed duality.”) The motivation for this combination is the same as was previously presented.
With regards to claim 32, the limitations of this claim are obvious over HAGUE for the same reasons as were provided with respect to claim 22.
With regards to claim 33, the limitations of this claim are obvious over the combination of HAGUE and HAYKIN for the same reasons as were provided with respect to claim 23.
With regards to claim 34, the limitations of this claim are obvious over the combination of HAGUE and HAYKIN for the same reasons as were provided with respect to claim 24.
With regards to claim 36, the limitations of this claim are taught by HAGUE for the same reasons as were provided with respect to claim 28.
With regards to claim 37, the limitations of this claim are taught by HAGUE for the same reasons as were provided with respect to claim 30.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668